Citation Nr: 0931212	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran is a reservist who has had multiple periods of 
active duty, to include service in support of Operations 
Enduring Freedom and Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office & Insurance Center (RO).

In July 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for 
posttraumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence of a current diagnosis of 
tinnitus, evidence of in-service exposure to loud noise, and 
a continuity of symptomatology.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008)); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In light of the 
favorable determination below, a discussion of VCAA 
compliance is unnecessary.

Analysis

The Veteran alleges that she was exposed to loud noises while 
in service, which has caused her current tinnitus.  At the 
July 2009 hearing, the Veteran stated she was on an Air Force 
flight line, which involved being surrounded by loud noises.  
The Veteran's representative argued that the Veteran's job 
brought her into "constant contact with noise."  The 
Veteran stated she noticed the ringing in the ears beginning 
in 2005.  She noted she had been issued hearing protection 
and used it.  The Veteran described her civil service job, 
which did not involve her being exposed to loud noises.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1). INACDUTRA is 
generally Reserve duty other than full-time duty. 38 C.F.R. § 
3.6(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has carefully reviewed the evidence of record and 
finds that a reasonable doubt is present, and that service 
connection for tinnitus is in order.  In this regard, a 
"Post-Deployment Health Assessment," completed by the 
Veteran in August 2005, notes her report that she had been 
exposed to loud noises while deployed.  Notably, both in 
August 2005, and about a year earlier in September 2004, the 
appellant denied a history of ringing in the ears.  Still, 
the appellant's report of in-service noise exposure is 
consistent with her July 2009 hearing testimony, which is 
described above.  She also provided this same history when 
she was examined in August 2006, and in 2006, the examiner 
diagnosed "constant bilateral tinnitus" as a result of the 
Veteran's report of history.  The Board finds that the 
Veteran's testimony regarding constant tinnitus since her 
service in 2005 is credible, and she is competent to make 
such an assertion  Thus, a continuity of symptomatology is 
established, and service connection for tinnitus is 
warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed for the 
claim of entitlement to service connection for posttraumatic 
stress disorder.  The record reflects that the RO requested 
the Veteran's service personnel records in 2006.  While some 
records are available, it appears that the RO mistakenly used 
address code of "22" instead of "21."  See M21-1MR, Part 
III.iii.2.B.15.b (indicating that personnel records for 
inactive ready reservist should be sent to the Air Reserve 
Personnel Center in "Denver (address code 21).").  Thus, 
the RO's November 2006 conclusion that these records are not 
available warrants further review prior to a final Board 
decision, and an attempt to obtain the records from the 
proper facility must be made.

Additionally, the Board finds that the RO/AMC should send a 
letter to the Veteran's reserve unit requesting a description 
of the appellant's duties during her tour of active duty from 
April 2003 to March 2004.  The appellant has testified that 
during this term she handled human remains and the personal 
effects of service personnel who had either been killed in 
action, or who otherwise died in an operational theater.  As 
non combat stressors must be independently verified, further 
development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veteran's service personnel records by 
contacting the Air Reserve Personnel 
Center (ARPC) in Denver (address code 21).  

2.  The RO/AMC should write to the 88th 
Aerial Port Squadron (Air Mobility 
Command), and request that they detail the 
Veteran's specific duties during her term 
of active duty from April 2003 to March 
2004.  The Board is particularly interested 
in verifying the appellant's assertion that 
she occasionally handled human remains, as 
well as the personal effects of service 
personnel who either were killed in action 
or who otherwise died in an operational 
theater.  If the RO cannot secure such a 
statement it must document the attempts 
that were made to secure it, and explain in 
writing why further attempts to secure such 
a letter would be futile.  The RO must 
then: (a) notify the claimant; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.
 
3.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for posttraumatic 
stress disorder.  If the claim is denied, 
the Veteran and her representative should 
be provided a supplemental statement of 
the case and be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including, but 
not limited to, service personnel records if she has them in 
her possession.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


